Title: To John Adams from Stephen Sayre, 10 January 1781
From: Sayre, Stephen
To: Adams, John



Dear Sir
St Petersburg 30th. decr. 1780 Old Stile 10 January 1781 N.S.

I am, not many days since favour’d with your Letter of the 6th.; and as your Excellency wishes to be further infor’d on the subject, it is my duty to reply. Perhaps some good may arise to our Country if you assist me in my endeavours while here. It was what I supposed, but I am exceedingly sorry you have no powers to make a begining of a trade from this port, which, tho’ now somewhat indirect would, and must lead to a direct, and most profitable one to America. At this moment I conceive the Empress would not positivly encourage an immediate navigation to all parts of the Continent but I have good grounds to believe she would might chearfully countenance any Merchants who would charge one of his own Ships, and require a clearance from this port to Rhode Island, or the Isles of St. Peire and Miquillon. She means strictly to observe the principles of neutrality with all the powers at war, but to extend her commerce wherever her Merchants can pursue it with advantage.
She knows perfectly who I am, and what are my designs. She has within these 10 days, graciously required of those with whom I am supposed connected that they carefully observe her system; but observing that, we are sure of all possible protection. Circumstanced as I am, the path of my proceedings is plain; I have not a choise. I must take freight in our Ships, from hence to France or Spain. I am now, in treaty with a Merchant who offers Seventy gilders per Last for Hemp. If however you are of opinion that by your writing to Mr. Franklin, he would prevail on the Court of France to load the two Ships (being 900 Tons each, English built) directly for their Islands or for Rhode Island, on account of Congress, which is by far the most to be wished, I would suspend any positive agreement, under that hope.
I must say that from the experience I have had, I form no warm expectations from Mr. Franklins activity in these matters. Your Excellency may perhaps do more with him than my fears suggest. If by such means America can get an ample supply of Sail Cloth, Cordage &c. &c. it is very criminal to neglect any mode of application. France too must have some Articles of this kind there for reparation, in case of need. How much easier is the method here proposed. Mr. F. must, have the Apathy of absolute death to refuse a sollicitation. If the Idea is adopted I must have the aid of the French Minister here to get the Ships clear’d out directly for Rhode Island for you may suppose I should have every imaginable opposition from the English Envoy. Your own Reflections will lead you to see every possible advantage that we can wish, attending this begining. The door would be open’d to all Europe by this single movement.
Mr. Franklin cant refuse me his recommendation as to any confidence in these matters; because he has already given me the fullest testimony under his hand, while I was at Copenhagen (tho’ by his own fault his Letters came too late) and an opportunity was then lost, where the Court of Denmark had been bold enough to put 500,000 Rix dollars into a Merchants hands, to send us a Frigate with those Articles—Ship and all to be sold Congress. He was press’d for his reply on that head by the Danish Minister at Paris above a month—when it came, the Court had alter’d their resolutions—the Ship was sold for the East India Trade &c. &c. Indeed the delay alone gave unfavourable impressions, and an unfavourable turn to every thing.
In the present case, however, there is only one point to be decided—that is, will France make the advance for us? or will they try this project for themselves? You will see that the British Court are compell’d to let all goods (not excepted by treaty), tho belonging to the Enemy, go free to all ports. What then can hinder the immediate experiment. I have no private Interest in this channel, for the Ships shall go there for the same freight that I can get by a voyage from hence to France, and to the West Indies. The Minister here may settle such points.
I agree with you, that this Country would benefit exceedingly by a commerce with ours—I have impres’d this Idea, with good effect upon some leading men here: but I feel, with you equal regret, the languor of so many great nations, as to this great object. I could do much more, were I countenanced by Mr. Franklin (for without that any man finds a kind of awkwardness at every Court) its very negative operates like a Curse, and brings actual disadvantages. I have always found such coldness in application, and such insupportable negligence, as to every matter I proposed to him, as to discourage me from all future intercourse.
I am left to contend, alone, against all the influence of the British Minister, and all the malignity intaild upon my opposition while in England. Not a day passes without its lie, to ruin my credit, or disturb my peace. All application to draw me away, as an American, and a supposed Agent for Congress, failing, other means are used to prevent my designs. I began a Ship here last Summer and before it was half built, it was consumed by fire—if ever I have opportunity to give the detail, you will agree with me, that chance could have no share in the Calamity.
I have been an evidence of the unbounded Corruption of that abominable Court of Great Britain for many years. No wickedness or Villainy stands in their way—they are profligate and abandon’d from the King to the Door Keeper. The  Minister follows strictly the system of his Court, therefore I have every thing to dread. I am obliged to have a guard and 4 Centinels constantly on the watch. I am obliged to go perpetually arm’d, for I am hourly inform’d that I must expect every mischeif that money and Malice can effect.
I have just received a Long Letter from Mr. Francis Lewis who you must know—he is now presiding at the Board of Admiralty—writes that all Articles for Shipping are extremely wanted—that Congress are at a total loss how they may be procured &c. &c. This ought to decide Mr. Franklin as to the proposition. You may also assure him that if once Russian Ships find their way to America, Sweeds and Danes will do the same; but not till then. I have been long enough in Copenhagan and Stockholm to learn, that Russia must take the lead, in all things let them be ever so trifling, of this nature. They never dare speak of protection for their own Ships till it was the language of this Court.
Perhaps you might persuade some Merchants of Amsterdam to make a speculation in Russia Ships from hence to Rhode Island. But let the other Idea be first push’d to a decision.
If your Excellency has not yet an acquaintance with Mr. Finman, who lives, next door to Mr. Burcourd in Keiser’s Graff, I recommend him to your freindship, as a hearty advocate, who wishes to serve us. He is connected with the most solid people who can procure us a Loan. But some care must be taken not to excite the jealousy of others.
I hope you have seen the Baron Van der Cappellen—I esteem him perfectly—if with you; pray inform him that on my journey here, I left a Line for him at an Inn, but I forget where. Inclosed I take the liberty of sending a Letter to my old freind—Will you also send this to yourself, along with it, as explanatory of matters here, &c. &c. &c. I have much to do, and have no Secretary.

As to Articles of Remmittance from America to this place—we have none of great importance except Indigo and Rice. But as we shall ever command West India Productions, they will go far to strike a Ballance—Sugar, Coffee, Cotton &c. have found their way even into the utmost extremities of Siberia. And a Port is now opening on the Black Sea for a Commerce with the western Hemisphere. The weight and Resourses of this Country (if no revolutions happen) will soon astonish the rest of the World. I shall probably (pursuing my own path) see you in Amsm. about June next—if you believe I can do Service here, by returning, please to urge such a public appointment as Congress may judge best, for I mean to remain some little time at Burdeaux—long enough to have an answer as to this point. At present, I presume, I could serve America by promoting commercial matters only, but they would lead to political changes with irresistable efficacy.

I am with all possible respect & consideration your Exys most sincere & humble Servant
Stephen Sayre

